Title: From Benjamin Franklin to Rodolphe-Ferdinand Grand, 7 April 1782
From: Franklin, Benjamin
To: Grand, Rodolphe-Ferdinand


Sir,
Passy, April 7. 1782
This is to request you would immediately discharge and take up sundry Bills of Exchange, amounting to One Thousand Six hundred and seventy one Dollars, which were accepted by Mr Jay at Madrid, & afterwards protested for Nonpayment, and are now in the hands of Messrs. Pache, freres & Co at Paris. I am, Sir Your most obedt Servant
[In the margin:] Dollars 1671
  Mr Grand,
  Mr Grand Banker at Paris
